Parker, Justice.
The Code directs (§ 310), that when the judgment is for the recovery of money, interest from the time of the verdict or report, until judgment be finally entered, shall be computed by the clerk and added to the costs of the party entitled thereto. I think this means from the time the verdict is brought in, or the report made. Where plaintiff is entitled to recover interest on the demand in suit, the referee will compute it and include it in his report. When the demand does not draw interest, a referee can not give it to the plaintiff by antedating his report. In this case interest should have been computed on the report from the first day of December 1852, when it was made; and the excess of interest, being $12-11, must be deducted from the judgment; neither party to have costs of this motion.